Knowlton, J.
The only issue submitted to the jury was whether there was a breach of the condition of the bond. Under the bond the contractors, Crowther and Kaufman, were to observe and perform all the terms and conditions of their application for the construction mortgage, and were to construct the buildings in accordance with the plans and specifications referred to in the application.
The plaintiff’s evidence tended to show that the contractors abandoned the work on the buildings, and told the plaintiff that *524they would have to give the buildings up, that they could not go on further with them, and that the plaintiff would have to take them and foreclose the mortgage. The evidence offered .by the defendant to show the value of the buildings when completed, and that the plaintiff, at the time of the execution of the bond, received security other than the bond and mortgage, and the evidence of the amount that the contractors had put into the buildings before the foreclosure of the mortgage, was too remote. It had no bearing on the issue whether the contractors had the conversation testified to by the plaintiff and his witness. It appeared that the witness Murray, an architect called by the plaintiff, supervised the construction during the completion of the buildings, and that he was paid by the plaintiff for his services. The question how much he got was immaterial and was rightly excluded.
The testimony of Henry F. Amsden as to what the contractor Kaufman said to the plaintiff in regard to his inability to go on with the contract was not hearsay, but it bore directly on the issue. Kaufman’s conduct and statements in regard to the work were the foundation of the plaintiff’s action in finishing the houses and foreclosing the mortgage.
There is no good ground of objection to the testimony as to what remained to be done on the buildings. This testimony was given in connection with the specifications, and was one way of describing the condition of the buildings.
The question whether the work progressed without unnecessary delay involved, to a certain extent, the opinion of the witness, and it was immaterial, in view of his testimony as to “ how much work had been done, when it was done, the number of men employed thereon, and in detail in all respects as to how the work was carried on.” From this testimony the jury could determine whether the work progressed without unnecessary delay.
The testimony of Campbell, that the defendant said he would not accept from him the amount due on the houses, was rightly excluded. So far as appears there was no reason why the plaintiff should have any dealings with Campbell. The issue in the case was whether there had been a breach of the bond. Evidence of a refusal to deal with Campbell would have had no bearing on this issue.
*525The testimony of Crowther as to the cost of the labor and materials put into the buildings before the foreclosure of the mortgage had no bearing on the issue before the jury, and was rightly excluded.

Exceptions overruled.